
	
		II
		110th CONGRESS
		1st Session
		S. 1899
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2007
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require every American to have health insurance
		  coverage.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Universal Health Coverage Act of
			 2007.
		2.Universal health
			 insurance coverage for all Americans
			(a)In
			 generalEach individual residing in the United States who is a
			 citizen or national of the United States, or an alien lawfully admitted to the
			 United States for permanent residence shall have qualified health
			 coverage.
			(b)Qualified health
			 coverage definedFor purposes of this section, the term
			 qualified health coverage means coverage under any of the
			 following:
				(1)The
			 medicare, medicaid, or SCHIP program, under title XVIII, XIX, or XXI of the
			 Social Security Act.
				(2)A
			 program of veterans’ medical care under chapter 17 of title 38, United States
			 Code.
				(3)Chapter 55 of
			 title 10, United States Code.
				(4)The Federal
			 employees health benefits program under chapter 89 of title 5, United States
			 Code.
				(5)A
			 program of the Indian Health Service.
				(6)A
			 group health plan (as defined in section 733(a)(1) of the Employee Retirement
			 Income Security Act of 1974), including a retiree health plan.
				(7)A health plan
			 described in subsection (d).
				(8)Any other
			 qualified health coverage as the State involved finds appropriate.
				(c)ExceptionSubsection
			 (a) shall not apply to an individual who is opposed for religious reasons to
			 health coverage, including an individual who declines health plan coverage due
			 to a reliance on healing using spiritual means through prayer alone.
			(d)Low cost
			 plansThe Secretary of Health and Human Services, in consultation
			 with the National Association of Insurance Commissioners, shall develop at
			 least 3 types of low-cost health insurance plans for each State and the
			 District of Columbia that shall be made available, on a guaranteed-issue basis,
			 to all individuals with incomes below 400 percent of the Federal poverty line
			 (as determined by the Secretary).
			(e)Effective
			 dateSubsection (a) shall take effect on January 1, 2009.
			3.Excise tax for
			 enforcement and funding of uncompensated care hospital pool
			(a)In
			 generalSubtitle D of the Internal Revenue Code of 1986 (relating
			 to miscellaneous excise taxes) is amended by adding at the end the following
			 new chapter:
				
					48Uninsured excise
				tax for uncompensated care hospital pool
						
							Sec. 5000A. Uninsured excise tax for uncompensated care
				  hospital pool.
						
						5000A.Uninsured
				excise tax for uncompensated care hospital poolThere is hereby imposed on each individual
				who for any month (or portion thereof) is required, but fails, to have
				qualified health coverage in accordance with section 2(a) of the
				Universal Health Coverage Act of
				2007 for any continuous period that is greater than 60 days a tax
				in an amount equal to the average monthly premium amount for qualified health
				coverage in the State in which the individual resides (as determined pursuant
				to regulations promulgated by the Secretary) for each such
				month.
						.
			(b)Application of
			 tax for automatic enrollmentAmounts collected under section
			 5000A of the Internal Revenue Code of 1986 shall be credited to a fund
			 administered by the Secretary of Health and Human Services and shall be
			 available in advance of appropriations for the Secretary to cover the cost of
			 administering a program to automatically enroll individuals who pay a tax under
			 such section in health care coverage under one of the three lowest cost
			 qualified health coverage products offered in the State involved. Such coverage
			 may include enrollment in any program described in section 2(b) if the
			 individual is eligible for such enrollment. The Secretary shall carry out the
			 program under this subsection in consultation and coordination with State
			 governors.
			(c)Clerical
			 amendmentThe table of chapters for subtitle D of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					Chapter 48. Uninsured excise
				tax for uncompensated care hospital pool. 
				
			(d)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2009.
			
